DETAILED ACTION
Response to Amendment
Applicant’s amendment filed 8/11/22 has been entered.  Currently claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10655338. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of US Patent 10655338 would anticipate the present claims.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-26, and 28-31 of copending Application No. 16808745 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending applicants claims of 14-26 and 28-31 would anticipate the current claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application 17/374412 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending applicants claims of 1-20 would anticipate the current claims.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application 17/374448 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending applicants claims of 1-20 would anticipate the current claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 14, 16-18 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Pervan et al (US Publication 20030024199).
a.	As to claims 1-4, 6, 9, 10, 16-18 and 20, Pervan et al disclose a floor board wherein the core comprises MDF or HDF material with a decorative surface layer laminated to the core.  The core is impregnated to a depth of at least .1 to .3 times the floor thickness on both edges which is always greater than 10% of the thickness of the substrate and immediately below said decorative surface layer.  The floor board has mechanical coupling means such as tongue in groove coupling with additional locking elements as seen in the figures (excavation at lower side of tongue).  Further the floor board with a decorative surface has respective opposite side edges with a lowered edge with the same decorative surface, the edge is either beveled chamfered or a square edge as seen in the figure.
It should be noted that for functional limitations (in the coupled condition) are met if the floorboard is capable of performing such function and the floorboard can perform such function.

b.	As to claims 5, 11-12, Pervan discloses that the decorative paper layer is impregnated with a melamine resin (thermosetting resin) and then coated with a protective layer (paragraphs 12 and 100).

	c.		As to claim 8, Pervan disclose that at the joint system a separate decorative may be applied to the join seal and be visible.  Therefore, the lower edge surface is provided with a
decorative surface.
d.		As to claim 14, Pervan discloses the use of a balancing layer on the rear side of the panel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pervan et al (US Publication 20030024199) in view of Clausi et al (US Publication 20120276348).
a.	Pervan anticipates claim 1 for the reasons noted above, however is silent to a paper wear layer impregnated with a thermosetting resin.
b.	Clausi discloses a paper wear layer that is impregnated with a thermoset resin is applied to the upper surface of the panel.
c.	It would have been obvious to one of ordinary skill in the art to have modified Pervan and used the paper wear layer impregnated with a thermoset resin as taught by Clausi as it would be a suitable alternative and provide the same protection to the floor.  See MPEP 2144.06.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pervan et al (US Publication 20030024199) in view of Lindgren (US Publication 20150017461).
a.	Pervan anticipates claim 1 for the reasons noted above, however is silent to a paper balancing layer impregnated with a thermosetting resin.
b.	Lindgren disclose the use of a paper balancing layer impregnated with a thermosetting binder.
c.	It would have been obvious to one of ordinary skill in the art to have modified Pervan and used the paper balanacing layer impregnated with a thermosetting resin as taught by Lindgren as it would be a suitable alternative and provide the same protection to the floor.  See MPEP 2144.06.

Response to Arguments
Applicant's arguments filed 8/11/22 have been fully considered but they are not persuasive.
a.	Applicant argues that the double patenting rejections should be removed as the claims are not anticipated or rendered obvious by the other references.  The current claims would still be meet by the four cases noted above.  The claims of the four cases noted above would be considered obvious variants of each other.
Further it should be noted that in MPEP 804 where it is disclosed that "the specification can always be used as a dictionary to learn the meaning of a term in a patent claim." In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).

b.	As to the claim 1, the examiner respectfully disagrees that Pervan fails to teach claim 1 and argues that the claim requires a decorative surface applied to an MDF/HDF board.  The board further comprises an impregnation agent at both sides and penetrates to the substrate, mechanical coupling parts at the side shaped as tongue and groove, and an additional locking element.  The reference of Pervan discloses such features of having a tongue and groove with an additional locking element.  The other limitations of the claims are considered functional limitations and therefore the claim will be met if the current art is capable of preforming said function.  Therefore since Pervan has the required features it would be capable of said claimed functions.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER M POLLEY/               Primary Examiner, Art Unit 1785